Citation Nr: 1628596	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  97-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a shell fragment wound (SFW) of the right thigh. 
 
2.  Entitlement to a rating in excess of 10 percent for varicose veins of the right leg prior to September 28, 2006.
 
3.  Entitlement to a separate compensable rating for scars of the right thigh and right calf prior to January 6, 2015.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps  
from December 1964 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 1996 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, continued 10 percent ratings assigned the Veteran's shrapnel wound, right thigh, the wound to his right calf muscle, group II, and varicose veins, right leg, with stasis dermatitis. 

By rating decision dated August 2007, the RO increased the rating assigned the varicose veins, right leg, to 40 percent, effective from September 28, 2006. 

The Board then issued a decision in February 2012 increasing the rating assigned to residuals of a shell fragment wound of the right thigh to 30 percent, increasing the rating assigned to residuals of a shell fragment wound of the right calf to 20 percent, denying a rating in excess of 10 percent for varicose veins, right leg, prior to September 28, 2006, and denying a rating in excess of 40 percent for varicose veins, right leg, from September 28, 2006. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2012, based on a Joint Motion For Partial Vacatur And Remand (joint motion), the Court issued an Order remanding for actions consistent with the joint motion that portion of the Board's decision denying a rating in excess of 30 percent for residuals of a shell fragment wound of the right thigh, denying a rating in excess of 10 percent for varicose veins, right leg, prior to September 28, 2006, failing to grant separate, compensable, staged ratings for scars of the right thigh and right calf, and failing to grant a separate compensable rating for degenerative joint disease of the right hip. 

The Board in turn remanded these issues to the RO, via the Appeals Management Center (AMC), in June 2013, May 2014 and August 2015.  While the case was in remand status, by unappealed rating decision dated November 2013, the RO granted the Veteran service connection for a right hip disability and assigned that disability a 10 percent rating.  The issue of whether the Veteran is entitled to a separate compensable rating for degenerative joint disease of the right hip is thus not now before the Board.  Similarly, by unappealed rating decision dated February 2016, the AMC granted service connection for shell fragment wound scars and assigned a 10 percent disability rating effective January 16, 2015.  The AMC considered this to be a full grant of the benefit sought on appeal.  However, for reasons that will be explained in the remand section below, the Board finds that this is not a full grant of the benefit sought and therefore, the issue continues on appeal.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates both electronic records. 

The Veteran moved out of state during the course of this appeal, resulting in the transfer of his case.  Consequently, the RO in Wilmington, Delaware, now has jurisdiction over these claims.

The issues of the entitlement to an increased disability rating for residuals of a shell fragment wound of the right thigh, and entitlement to separate, compensable, staged ratings for scars of the right thigh and right calf, prior to January 6, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, prior to September 28, 2006, the Veteran's varicose veins were manifested by persistent edema and pigmentation but without ulceration.




CONCLUSION OF LAW

The Veteran's varicose veins of the right lower extremity are 40 percent disabling prior to September 28, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§4.7, 4.104, Diagnostic Code 7120 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim was initially adjudicated long before the enactment of the VCAA.  As a result he was not provided all required notice until years after the initial adjudication of the claim.  Nevertheless, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

In addition, the pertinent service and post-service treatment records have been obtained, and numerous VA examinations were provided.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the claims.

II. Legal Criteria and Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155  38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By a rating decision dated in June 1983, the RO granted service connection for varicose veins of the right leg as secondary to the Veteran's shell fragment wounds, and assigned a 10 percent rating, effective November 1982.  A July 1996 rating decision continued the Veteran's 10 percent rating, and the Veteran appealed, asserting his disability warranted a higher rating.  In August 2007, the RO granted an increased rating of 40 percent for varicose veins, effective September 28, 2006. The Veteran chose to continue his appeal. 

Under 38 C.F.R. § 4.104, Diagnostic Code 7120, a 10 percent rating for varicose veins is warranted with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest. 

A March 1993 VA examination report notes varicose veins in the right leg.  A separate examination of the same date disclosed that the Veteran had good pedal pulses, no skin discoloration, and no ulceration.  A diagnosis of minimal to mild varicose veins was provided.

A May 1996 VA examination report reveals that the Veteran had 2+ edema bilaterally.  The examiner attributed the edema to the Veteran's weight, rather than any injury to the legs.  A separate May 1996 examination report shows complaints of a recurrent rash on the right ankle.  However, examination revealed varicosities of the right lower leg and ankle with no rash at the present time.  The diagnosis was scars on the posterior right ankle and right lateral lower leg that were painful, with secondary venostasis, swelling of the right ankle, and stasis dermatitis.

The Veteran was afforded a VA examination in January 2001.  The Veteran reported a diagnosis of varicose veins in 1982 receiving some elastic stockings during his military service to control swelling.  Examination showed trace edema, with normal pulses bilaterally.  The right lower extremity had superficial varices that were nontender to palpation.  A diagnosis of right leg superficial varices was provided.

A November 2002 VA examination disclosed that the Veteran had moderate, small varicosities about the right ankle.

An April 2004 VA examination report notes that the Veteran was advised to use a Job stocking for his enlarged veins in 1984, and had been wearing the stocking fairly regularly since them.  He also reported developing an ulcer in the leg, as well as a blood clot in the leg.  Examination revealed varicosities with evidence of discoloration of the skin over the distal legs, but no evidence of ulcerated lesions. 

A September 28, 2006, VA examination report notes a history of shrapnel wounds to the right thigh, leg and Achilles tendon during service.  The Veteran complained of continued chronic pain and edema involving the right lower extremity that was aching and constant in nature.  He also complained of stiffness, weakness, edema, heat, and fatigability involving the right ankle.  Symptoms were worse with prolonged sitting and better with stretching.  He denied any flare-ups.  Examination revealed a mildly antalgic gait with no assistive device used.  There was 1+ pitting edema below the knee and there was discoloration of the skin on the distal right lower extremity due to chronic venostasis changes.  There was no evidence of ulceration.  Varicose veins were present.
Pursuant to prior Board remands, the Veteran was afforded various VA examinations to retrospectively provide etiology opinions as to the Veteran's varicose veins as to whether they were related to the service connected residuals of shell fragment wounds.  The examinations were also requested in order to determine the severity of the varicose veins prior to September 28, 2006 based upon a review of the treatment records on file.  Three examinations were conducted for these purposes as a result of the different Board remands.  Two of these examinations, the VA examinations of September 2013 and June 2014, were deemed inadequate by the Board in prior remands.  Accordingly, the Board will not consider the findings within those examinations in the decision herein.

Pursuant to the most recent Board remand of August 2015, a new VA examination was obtained in January 2016.  The examiner, upon review of the claim file and all of the records contained therein, opined that "[i]t is at least as likely as not the Veteran's varicose veins right leg is proximately due to or the result of the SFW.  The shell fragment is along the course of the femoral vein causing soft tissue injury and varicosity."  The examiner further noted that the Veteran's varicose veins on the right leg were moderate; the right leg has varicose veins with evidence of venostasis as shown by the skin discoloration; and that, prior to September 28, 2006 there is edema associated with pigmentation but no ulcerations. 

Considering all of the evidence above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that prior to September 28, 2006, the Veteran's varicose veins have more nearly approximated the criteria for a 40 percent disability rating for symptoms of persistent edema with stasis pigmentation but without ulceration.  In this regard, the Board notes that since May 1996, the Veteran has been most consistently noted to have edema and/or discoloration associated with varicose veins.  

At the outset, the Board notes that while at times some examiners may have attributed the Veteran's edema or varicose veins to the Veteran's weight, the most recent VA examiner related the Veteran's varicose veins with their symptomatology to the Veteran's shell fragment wounds and provided a reason for the opinion.  Even finding both opinions to be competent, that the varicose veins are related to weight and that they are due to the shell fragment wounds, the Board finds that the evidence is at least in equipoise and resolves all reasonable doubt in the Veteran's favor.  Accordingly, the Board finds that the varicose veins with their related symptomatology noted throughout the appeal period are related to the service connected shell fragment wounds.  Having resolved reasonable doubt in the Veteran's favor and finding that the varicose veins noted prior to September 28, 2006 are associated with the Veteran's shell fragment wounds, the Board will now discuss the severity of the related symptomatology.  

In this regard, it is noted that the varicose veins have been described as mild to moderate with trace edema, and superficial varices that were nontender to palpation.  Significantly, at all of the examinations conducted since May 1996 and prior to September 28, 2006, the Veteran was noted to have edema.  While the January 2016 VA examiner did not specifically state whether the edema was intermittent or persistent, the Board finds that the edema can be characterized as persistent since the edema, to a greater or lesser degree, was found at all the examinations throughout the period in question.  Moreover, the January 2016 VA examiner found that prior to September 28, 2006 there is edema associated with pigmentation but no ulcerations. 

In regard to whether there has been evidence of ulceration throughout the appeal period, it is noted that while the Veteran reported developing an ulcer at his April 2004 VA examination, the examiner did not find any objective evidence of current ulcers on the right leg.  Aside from the Veteran's one report of an ulcer in April 2004, the record is otherwise silent for any findings or reports of ulcerations.

Given the above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the varicose veins have more nearly approximated a 40 percent disability rating, but no more, for persistent edema with stasis pigmentation but without ulceration.  As there is no evidence of persistent ulceration, the criteria for a 60 percent rating have not been met.



Extra-schedular Considerations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disabilities at issue reasonably describe the Veteran's disability level and symptomatology.  He has edema, with pigmentation changes.  These are expressly contemplated by the schedule.  Thus, the assigned schedular evaluation, to include the increases granted herein, is adequate, and no referral for an extra-schedular evaluation is required.


ORDER

A rating of 40 percent for varicose veins is granted, prior to September 28, 2006, subject to the criteria applicable to the payment of monetary benefits.


REMAND

After a review of the evidence of record, the Board finds that additional development is needed with regard to the issues of an increased disability rating for residuals of a shell fragment wound of the right thigh, and entitlement to separate, compensable, staged ratings for scars of the right thigh and right calf, prior to January 6, 2015.  

As to the issue of entitlement to separate, compensable, staged ratings for scars of the right thigh and right calf, as noted in the Introduction section above, in a February 2016 rating decision, the AMC granted a 10 percent disability rating for scars, residuals of SFW effective January 6, 2015.  While the AMC considered this a full grant of the benefit sought and the Veteran has not disagreed with the effective date of the grant, the Board finds that this is not a full grant and the issue is still before the Board.

Indeed, in the October 2012 Joint Motion for Remand leading to the Court's remand, the parties agreed that the Board should have considered whether a separate compensable rating was warranted for scars residuals of SFW, and whether staged ratings were warranted throughout the appeal period.  The February 2016 rating decision grants a separate compensable rating but only effective January 6, 2015 and not for the entire appeal period.  The AOJ/AMC did not address the appeal period to January 6, 2015.  Moreover, no supplemental statement of the case has been issues as to the entitlement of a separate compensable, staged rating for scars, residual of SFW, prior to January 6, 2015.  Therefore, the Board finds there has not been full compliance with the orders of the previous Board remands which requested consideration of the entire appeal period and consideration of staged ratings as was noted in the joint motion.  Accordingly, the issue of entitlement to a separate compensable, staged rating for scars as residuals of SFW prior to January 6, 2015 needs to be remanded for adjudication by the AOJ/AMC.  See Stegall v. West, 11 Vet. App. 268 (1998).

In regard to the issue of the disability rating of residuals of shell fragment wound of the right thigh, the Board finds that the January 2016 VA examination is inadequate to properly assess the severity of the disability.

In this regard, the Board notes that in the August 2015 remand, the Board requested that the file be transferred to a medical professional with knowledge of muscle injuries to review the claim file and answer specific questions regarding the residuals of SFW of the right thigh.  Amongst some of the questions the examiner was to answer were the following: 

1) Discuss the severity of the Veteran's shell fragment wound of the right thigh, including each affected muscle group and impacted joints and nerves, from the 1990s forward. 

2)  Per the Court's October 2012 Order, at the very minimum, discuss muscle group XIII and muscle group XIV. 

3) Refer to the January 2001 VA neurological examination report, which confirms the in-service right thigh wound and consequent impairment to muscle groups XIII and XIV.

4) Acknowledging the December 2013 VA examination report, which confirms the right thigh wound but finds no resulting impairment, indicate whether and when the Veteran's muscle group XIV damage resolved.

A review of the January 2016 VA examination report shows that the examiner noted there was damage to muscle groups X, XI, XII, XIII, XIV and the Achilles tendon.  However, the examiner only provided symptomatology and findings associated with muscle groups XIII and XIV.  While service connection is in effect for injury to muscle group XI, findings related to muscle groups X, XII and the Achilles tendon are needed prior to properly determining the current level of the service connected residuals of shell fragment wound of the right thigh and to determine if separate ratings are warranted for muscle groups X, XII and the Achilles tendon.  Significantly, the Board, in the August 2015 remand, specifically stated that at a minimum findings associated with muscle groups XIII and XIV should be provided.  The instructions were that the discussion be "at a minimum" and not exclusively related to muscle groups XIII and XIV.  Therefore, if the examiner found that additional muscles were affected, symptomatology associated with these muscles should have been provided.  

Additionally, the January 2016 did not provide findings related to the impacted muscles and joints as requested by the Board's remand of August 2015.  

Finally, while the examiner stated that the injury to muscle group XIV was healed, a date as to when the damage to muscle group XIV resolved was not provided as requested by the Board's remand.  

Given the above, the Board finds that the January 2016 VA examination is inadequate as it pertains to the issue of the disability rating for residuals shell fragment wound of the right thigh, and that there has not been full compliance with the August 2015 Board remand.  Accordingly, a remand is necessary to a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the January 2016 examination for clarification.  The purpose of the clarification is to obtain information on the severity of the Veteran's service-connected right thigh wound.  If the January 2016 is not available, the file should be forwarded to an equally qualified examiner.  Ask the examiner to do the following:

a.  Review the Veteran's electronic records, including all information the Board mentions below, and indicate in writing in the record that your review included all pertinent information. 

b.  Discuss the severity of the Veteran's shell fragment wound of the right thigh, including each affected muscle group and impacted joints and nerves, from the 1990s forward.  The discussion should include findings related to muscle groups X, XII, XIII, XIV and the Achilles tendon.

c.  In so doing, consider competent the Veteran's reports of lay-observable symptoms, such as pain, weakness, and difficulty ambulating.

d.  Refer to the January 2001 VA neurological examination report, found in VBMS entry date January 3, 2001, which confirms the in-service right thigh wound and consequent impairment to muscle groups XIII and XIV.

e.  Indicate whether and when the Veteran's muscle group XIV damage resolved. 

f.  Provide detailed rationale with references to the record for all opinions expressed.

2.  Review the VA examiner's report to ensure it complies with the previous instructions and, if it does not, return it for correction or an addendum report. 
 
3.  Thereafter, readjudicate the issues on appeal, to include entitlement to a compensable rating for scars of the right thigh and calf prior to January 6, 2015.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


